DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.
 
Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,042,215 to Moriguchi (previously of record) in view of US 5,652,516 to Adalsteinsson (previously of record) and in further view of US 6,381,486 to Mistretta (previously of record).
Regarding Claim 1, Moriguchi teaches a method for producing a time-resolved three-dimensional magnetic resonance image, the method comprising:
applying a first radiofrequency (RF) pulse over a scan time (initial pulse of RF energy, col. 5, lines 26-27);
sampling a first plurality of resonance data along a first spiral trajectory (spiral acquisitions 100, 102, 104, fig. 5a)  in a corresponding image spatial frequency domain defined by a plurality of parallel planes (planar imaging with slice thickness of 10 mm, col. 10, lines 54-61), each parallel plane including at least one group of interleaves (as shown in Fig. 5a spirals are interleaved 100, 102, 104), the first spiral trajectory corresponding to a first of the plurality of parallel planes (slice selection) and within the group of interleaves, the first spiral trajectory originating at a first center in the first of the plurality of parallel planes and spiraling outward towards a first edge in the first of the plurality of parallel planes (spiral acquisitions 24 start at the center and spiral outwards as shown in fig. 1);
reconstructing the magnetic resonance image using at least the first plurality of resonance data (axial pelvis image, col. 10, lines 55-56), with a frame reconstructed for each group of interleaves wherein for a group of n interleaves the frame time is 1/nth of the scan time (the scan time acquires all spiral trajectories shown in Fig. 5a, there are three interleaved groups, each with frame time (i.e. TR), to produce three separate image frame data sets, col. 5, lines 20-25; other examples of imaging parameters used col. 10, lines 34-61 which seem to inherently teach TR as the image frame rate for each set of spiral interleaves);
wherein the first spiral trajectory has a first sampling density at the first center and a second sampling density at the first edge that is less than the first sampling density (variable density wherein the center has higher density than edges, col. 9, lines 20-33; illustrated in fig. 5a where it can be seen that the radial distance between adjacent spirals increases moving away from the center),
wherein the first spiral trajectory radius increases linearly with respect to azimuthal angle at the first center (“azimuthal angle” is interpreted to be angle of rotation around the center orthogonal axis of the parallel plane, as shown in Applicant’s Figure 5A as kz; Moriguchi teaches linearly increasing radius in Figs. 5A and 5B, linearly increasing spirals will become further apart from each other as they spiral out, this is also consistent with Applicant’s disclosure, as in Applicant’s Fig. 5D); .

    PNG
    media_image1.png
    283
    263
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    278
    279
    media_image2.png
    Greyscale

Applicant’s Figure 5D (left) as compared to Moriguchi’s Figure 5A (right), of which both show linearly increasing spiral trajectories near the center.

Moriguchi does not expressly disclose a second parallel plane included in the magnetic resonance image. However, Moriguchi does teach 3D imaging and suggests parallel planes (i.e. slice thicknesses used are 10 mm, col. 10, lines 40-42). 
Adalsteinsson teaches spiral magnetic resonance data acquisition trajectories wherein spiral trajectories are read-out in a series of parallel planes, respectively, (kz dimension, fig. 3C) in order to cover a desired three-dimensional area to be imaged (col. 3, lines 18-32; fig. 5). Adalsteinsson also teaches interleaved spiral trajectories, wherein a frame reconstructed for each group of interleaves wherein for n group of interleaves the frame time is 1/nth of the scan time (46 groups of interleaves are scanned each within the TR for a total scan time of 1.5 minutes at TR=2 seconds to collect the entire FOV; i.e. frame time is 2 sec TR, total scan time is 90 seconds, n = 46 in this example, col. 4, lines 26-34).
Adalsteinsson also teaches the spiral trajectory radius increases linearly with respect to azimuthal angle at the first center (for the first 180 degrees turns, it is linear, as shown in Fig. 3D and then changes to non-linearly increasing).
As such, one of ordinary skill in the art at the time of the invention would have found it obvious to repeat the process of Moriguchi for a subsequent slice (i.e. parallel plane) in order to provide the predictable result of measuring a desired three-dimensional area with spiral interleaves as taught by Adalsteinsson.
Further, Moriguchi does not expressly teach the step of “enhancing contrast in a tissue” to result in “contrast enhanced” magnetic resonance images as required by claim 1. However, Moriguchi mentions application of his spiral trajectory magnetic resonance acquisition method for obtaining angiographic images (col. 13, lines 59-63).
Mistretta demonstrates it is known to one ordinary skill to use spiral trajectory acquisitions with contrast-enhanced angiography. A contrast bolus is administered to the patient and a series of rapidly acquired low resolution images (i.e. the spiral trajectories) are acquired while the contrast bolus passes through the vasculature (abstract; col. 7, lines 28-37).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the step of enhancing contrast in a tissue before acquiring the spiral trajectories of Moriguchi by providing contrast agent to the patient to act as a contrast bolus to enhance the vasculature for angiography as taught in Mistretta.
Regarding Claim 11, Moriguchi does not expressly disclose wherein the group of n interleaves includes 4 interleaves, and the frame time is 1/4th of the scan time. Instead, Moriguchi teaches 3 interleaves and 2 interleaves with 1/3 and 1/2 of the scan time as the frame time respectively (Fig. 5a, Fig. 5b; col. 9, lines 28-48).
Adalsteinsson teaches that increasing the number of interleaves predictably increases the field-of-view (FOV) in the spatial or frequency dimensions and therefore decreases the total scan time needed. Adalsteinsson utilizes 4 interleaves in the kx and ky planes (col. 3, lines 40-48, col. 4, lines 17-34) which implicitly produces 1/4th of the scan time for the frame.
As such, one of ordinary skill in the art at the time of the invention would have found it obvious to utilize four interleaves in the method of Moriguchi in order to predictably decrease the over all scan time and increase the FOV as taught by Adalksteinsson.

Claims 2-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,042,215 to Moriguchi in view of US 5,652,516 to Adalsteinsson and US 6,381,486 to Mistretta, as applied to Claim 1 above, in further view of US 5,485,086 to Meyer (previously of record).
Regarding Claims 2-4, Moriguchi does not expressly teach wherein the first sampling density and the third sampling density are each a constant sampling density over a predetermined plurality of spatial frequencies. Instead, Moriguchi teaches variable density over all frequencies (fig. 5).
Meyer teaches variable density spiral read-out with constant sampling density towards the center frequencies (i.e. lower frequencies) and variable density towards the outer frequencies (i.e. higher frequencies) (fig. 4) in order to improve framerate without sacrificing as much resolution (col. 4, lines 5-35).
One of ordinary skill in the art at the time of the invention would have found it obvious to modify the spiral trajectory of Moriguchi with the spiral trajectory of Meyer to cause constant sampling density over a predetermined plurality of spatial frequencies (i.e. the low frequencies) as taught by Meyer to improve frame rate without sacrificing as much resolution. 
Regarding Claims 5-6, Moriguchi and Meyer further discloses wherein the first/third sampling densities decrease non-linearly to the second/fourth sampling densities (fig. 4 of Meyer shows a spiral with non-linearly increasing radius towards the outer parts of the trajectory, thereby creating a non-linearly decreasing sampling density moving along the trajectory; also the center area clearly shows a higher sampling density than the outer areas and makes a nonlinear transition high sampling rate to lower sampling rate).
Regarding Claims 7-8, Moriguchi further teaches wherein the first/third sampling densities are oversampled relative to total k-space (col. 9, lines 21-32) which implies that the second/fourth sampling densities are undersampled at least relative to the first/third sampling densities (fig. 5).
Regarding Claims 9-10, Moriguchi further teaches wherein the first/third sampling densities are oversampled by 40% of total k-space (col. 10, lines 60-61) or two or three times the sampling of the outer parts (col. 9, lines 28-31) which implies that the second/fourth sampling densities are undersampled compared to the first/third sampling densities by the same amount, but does not expressly teach an oversampling/undersampling rate of 30%. One of ordinary skill in the art at the time of the invention would have found it obvious to discover the workable ranges of the sampling parameter (i.e. 30%) in order to achieve the desired characteristics of the data acquisition (i.e. resolution and acquisition time). The courts have concluded that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), unless there is evidence indicating such conditions are critical. In this instance, there is no evidence to suggest that the 30% oversampling rate is critical, and therefore it is reasonable to conclude that one of ordinary skill could arrive at 30% oversampling through routine optimization, given the predictable and known result-effective variables of sampling rate, resolution, and acquisition time (i.e. increased sampling rate, increased resolution (either time or space), increased acquisition time).

Response to Arguments










Applicant's arguments filed September 12, 2022 have been fully considered but they are not fully persuasive. Applicant argues the prior art (especially Moriguchi and Adalsteinsson) does not teach using contrast combined with the spiral acquisitions, especially since introducing contrast may add further complexity in an already complex process to reduce certain resonance effects and thereby introduce undesired effects. Examiner agrees Moriguchi and Adalsteinsson do not teach use of contrast agent. However, Moriguchi suggests use with angiography, of which conventionally utilizes contrast agent delivered to the patient to enhance the vasculature. Mistretta is additionally combined with Moriguchi to teach contrast enhanced in angiography and arrive at the claimed invention. If Applicant could elaborate on the undesired effects that would be produced by such a combination, it may be helpful to advance prosecution. At this time, the available evidence seems to indicate that only predictable results would occur by using spiral acquisitions for angiography using contrast bolus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799